Citation Nr: 1019687	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1310 and 38 U.S.C. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from August 1963 to June 1966 and from March 
1974 to May 1974.  The Veteran died in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2010, the 
appellant testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  At the time of the Veteran's death service connection was 
established for depression (70 percent), bilateral tinnitus 
(10 percent), bilateral hearing loss (0 percent), and 
residuals of a broken nose (0 percent).  A total rating based 
on individual unemployability due to service-connected 
disabilities was in effect from July 29, 2005.

2.  The Veteran died in May 2007 as a result of terminal 
pneumonia.

3.  The medical evidence demonstrates that the Veteran's 
death from terminal pneumonia was materially caused by heart 
disease which developed, in part, as a result of his service-
connected depression.

CONCLUSION OF LAW

A service-connected disability contributed materially to the 
cause of the Veteran's death; the criteria for service 
connection for the cause of the Veteran's death have been 
met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
July 2007.  That letter notified the appellant of VA's 
responsibilities in obtaining information to assist in 
completing her claim and identified her duties in obtaining 
information and evidence to substantiate her claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2010.  In Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court noted that, in 
general, 38 U.S.C.A. § 5103(a) notice involving claims for 
entitlement to dependency and indemnity compensation (DIC) 
benefits must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

The Board finds the notice requirements pertinent to the 
issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, VA records show that at the time of the 
Veteran's death service connection was established for 
depression (70 percent), bilateral tinnitus (10 percent), 
bilateral hearing loss (0 percent), and residuals of a broken 
nose (0 percent).  Records show he died in May 2007 as a 
result of terminal pneumonia.  VA medical records show the 
Veteran sustained an acute myocardial infarction with cardiac 
arrest on September 2, 2006.  He was resuscitated, but 
remained in a profound vegetative state secondary to anoxic 
brain injury until his death.  

In a January 2008 private medical statement W.R., M.D., 
stated that medical records indicated the Veteran had mental 
health and physical problems and that medical articles and 
studies provided to him demonstrated a definite connection 
between mental health disorders and heart disease.  It was 
the physician's opinion that it was very probable that the 
Veteran's depression and other mental health problems 
contributed to his heart disease and consequent heart attack 
and terminal pneumonia.  In May 2008, the physician 
reiterated his opinion that the Veteran's tinnitus and 
depression contributed to the heart attack, subsequent 
vegetative state, and pneumonia that caused his death.

Based upon the evidence of record, the Board finds that the 
Veteran's death from terminal pneumonia was materially caused 
by heart disease which developed as a result of his service-
connected depression.  The medical evidence of record 
demonstrates a causal nexus between the Veteran's service-
connected depression and his heart disease and subsequent 
death.  The available evidence is supported by medical 
information provided by the appellant apparently obtained 
from an internet search.  There is no medical evidence of 
record contrary to the private physician's etiology opinion.  
Therefore, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1310 must be granted.  The Board need not 
address the issue of the appellant's entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 in light 
of the Board's favorable decision this date.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1310 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


